
	
		I
		111th CONGRESS
		2d Session
		H. R. 5405
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2010
			Mr. Radanovich
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for a visitor center for visitors to Yosemite
		  National Park, and for other purposes.
	
	
		1.Yosemite National Park
			 Visitors Center
			(a)Acquisition of
			 lands and interests in landsThe Secretary of the Interior may acquire
			 not more than 18 acres of lands and interests in lands, from willing sellers
			 only, outside the boundaries of Yosemite National Park near the junction of
			 highways CA–49 and CA–140 in the community of Mariposa, California, to provide
			 a site or sites for visitor services and administrative purposes.
			(b)Permanent
			 improvements for visitor services and administrative facilities
				(1)In
			 generalThe Secretary may use Federal and other available funds
			 for the design, construction, management, and maintenance of permanent
			 improvements to provide visitor services and administrative facilities on lands
			 and interests in lands acquired under subsection (a).
				(2)PlanningWhen planning permanent improvements under
			 paragraph (1), the Secretary may—
					(A)partner with
			 Mariposa County on land use planning related to the lands and interests in
			 lands acquired under subsection (a); and
					(B)consider the
			 feasibility of allowing the State of California to locate the California State
			 Mining and Mineral Museum on the lands and interests in lands acquired under
			 subsection (a).
					
